The opinion of the Court vvas delivered by
Williams, C. J.
-The defendant, in this case, was acting by the consent of his father, and although a minor, yet, if he has occasioned an injury to the plaintiff, he ihust be answerable therefor. An infant, acting under the command of his father, as a wife in the presence of her husband, might be excused from a prosecution for a crime, if it should appear that the intent was wanting, or that he was acting under con*74strain!; yet, he is answerable civiliter for injuries he does to another. The person, who has sustained an injury, looks for redress to the person committing it, and he is not bound to inquire whether another has caused the injury, against whom he might also have an action. In the present case, if the plaintiff has any remedy, he can have it against the defendant, who did the wrongful act, without inquiring whether he acted by the command of his father.
In the present case, however, we are of the opinion, that if he has suffered any damage, it was occasioned by his ow* wrongful act, in permitting his cattle to tresspass on the land of the defendant’s father. Whenever any person finds the cattle of another wrongfully in his enclosures, he may turn them out, and if they stray away and are lost, it is because the owner has not taken sufficient care to keep them within his own enclosures. The defendant, who acted under the command of his father, was fully justified in turning the horses into th® road, and was under no obligation either to drive them to the public pound, or to the house of the owner.
The decision, which'was read from the reports in the State of New Hampshire, is in accordance with the principles of the common law, well established, and of undoubted authority.
The judgment of the County Court must, therefore, be reversed and a new trial granted.